DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Claim Objections
Claim 12 is objected to because of the following informalities: In Claim 6 (Page 12) the number one (1) for “a” appears to missing or not properly placed in relation to the table entries. Applicants are advised to amend this value of “a” in accordance with the rest of the table as presented on Page 6 of the claims.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities: Claim 20 recites the phrase “a compound” Applicants are advised to amend this phrase to recite “the compound”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites that RD is hydrogen, or a substituent selected from the group consisting of deuterium, fluorine, alkyl, cycloalkyl, aryl, etc. The recitation of H, deuterium, fluorine, etc. for group RD renders the scope of the claim indefinite for the following reasons. Claim 2 depends from claim 1, and claim 1 requires that at least one RD is a carbocyclic or heterocyclic group. Accordingly, claim 1 requires at least one group RD, and that one group must necessarily be a carbocyclic or heterocyclic group. However, claim 2 recites groups such as hydrogen, deuterium, fluorine, etc., which are not carbocyclic or heterocyclic groups. Accordingly, it is unclear how one can simultaneously have an RD group that is hydrogen or deuterium as recited in claim 2 and meet the requirements in claim 1 that at least one group RD is carbocyclic or heterocyclic group.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-11, 13, 16, and 19-20 are rejected under 35 U.S.C. 102(a2) as being anticipated by Hwang et al (US 2020/0287144).

Regarding claim 1, Hwang et al discloses the following compound ( Page 258 – 1194):

    PNG
    media_image1.png
    315
    577
    media_image1.png
    Greyscale
.
This compound comprises the recited ligand LA of recited Formula I, i.e.

    PNG
    media_image2.png
    265
    303
    media_image2.png
    Greyscale
,
where ring A is pyridine, a 6-membered heterocyclic ring; Z1 is C; Z2 is N; and RA is tert-butyl, i.e. an alkyl group. Ring D is a phenyl, i.e. a 6-membered carbocyclic ring; X1 to X8 are C; and Y is O. The group RD represents a tri-substitution, where two (2) groups RD are methyl, i.e. alkyl groups, and the third group RD is a phenyl, i.e. a carbocyclic group. The groups RB and RC are H.
	Alternatively, the reference discloses the following compound (Page 191 – 706):

    PNG
    media_image3.png
    306
    605
    media_image3.png
    Greyscale
.
This compound comprises the recited ligand LA of recited Formula I, i.e.

    PNG
    media_image2.png
    265
    303
    media_image2.png
    Greyscale
,
where ring A is pyridine, a 6-membered heterocyclic ring; Z1 is C; Z2 is N; and RA is isobutyl, i.e. an alkyl group. Ring D is a phenyl, i.e. a 6-membered carbocyclic ring; X1 to X7 are C; X8 is N; and Y is O. The group RD represents a mono-substitution and is a phenyl group, i.e. a carbocyclic group. The groups RB and RC are H.

Regarding claim 2, Hwang et al teaches all the claim limitations as set forth above. As discussed above, in Compound 1194, RA is an alkyl group; RD represents two (2) alkyl groups and one (1) aryl group; and RB and RC are H.

Regarding claim 3, Hwang et al teaches all the claim limitations as set forth above. As discussed above, Y is O.

Regarding claim 4, Hwang et al teaches all the claim limitations as set forth above. As discussed above, ring A is pyridine.

Regarding claim 5, Hwang et al teaches all the claim limitations as set forth above. As discussed above, in Compound 1194, X1 to X8 are C.

Regarding claim 6, Hwang et al teaches all the claim limitations as set forth above. As discussed above, in Compound 706, X1 to X7 are C and X8 is N.

Regarding claim 8, Hwang et al teaches all the claim limitations as set forth above. As discussed above, ring D is phenyl, i.e. a 6-membered aromatic ring.

Regarding claim 9, Hwang et al teaches all the claim limitations as set forth above. As discussed above RD is phenyl, i.e. an unsubstituted a 6-membered aromatic ring.

Regarding claim 10, Hwang et al teaches all the claim limitations as set forth above. Additionally, it is noted that in the compounds of the reference M is Ir.

Regarding claim 11, Hwang et al teaches all the claim limitations as set forth above. From the discussion above in compound 1194, the recited ligand LA is:

    PNG
    media_image4.png
    254
    195
    media_image4.png
    Greyscale
.

Regarding claim 13, Hwang et al teaches all the claim limitations as set forth above. Additionally, it is noted that Compound 706 has the formula M(LA)(LB)2, i.e. in the formula M(LA)p(LB)q(LC)r, where p is one (1), q is two (2), and r is zero (0). The ligand LB is:

    PNG
    media_image5.png
    253
    202
    media_image5.png
    Greyscale
,
corresponding to the recited ligand:

    PNG
    media_image6.png
    210
    99
    media_image6.png
    Greyscale
,
where Y1 to Y8 are C; Rb is H; and Ra is a di-substitution representing alkyl and silyl groups, respectively.

Regarding claim 20, Hwang et al teaches all the claim limitations as set forth above. Given that the reference discloses the claimed compound, the reference discloses a formulation as recited in the present claims.

Regarding claim 16, Hwang et al discloses an organic light emitting  device comprising an anode, a cathode, and an organic layer, i.e. a light emitting layer, disposed between the anode and cathode ([0002], [0005], and [0258]). The light emitting layer comprises the following compound ([0252] and Page 258 – 1194):

    PNG
    media_image1.png
    315
    577
    media_image1.png
    Greyscale
.
This compound comprises the recited ligand LA of recited Formula I, i.e.

    PNG
    media_image2.png
    265
    303
    media_image2.png
    Greyscale
,
where ring A is pyridine, a 6-membered heterocyclic ring; Z1 is C; Z2 is N; and RA is tert-butyl, i.e. an alkyl group. Ring D is a phenyl, i.e. a 6-membered carbocyclic ring; X1 to X8 are C; and Y is O. The group RD represents a tri-substitution, where two (2) groups RD are methyl, i.e. alkyl groups, and the third group RD is a phenyl, i.e. a carbocyclic group. The groups RB and RC are H.
	Alternatively, the reference discloses the following compound (Page 191 – 706):

    PNG
    media_image3.png
    306
    605
    media_image3.png
    Greyscale
.
This compound comprises the recited ligand LA of recited Formula I, i.e.

    PNG
    media_image2.png
    265
    303
    media_image2.png
    Greyscale
,
where ring A is pyridine, a 6-membered heterocyclic ring; Z1 is C; Z2 is N; and RA is isobutyl, i.e. an alkyl group. Ring D is a phenyl, i.e. a 6-membered carbocyclic ring; X1 to X7 are C; X8 is N; and Y is O. The group RD represents a mono-substitution and is a phenyl group, i.e. a carbocyclic group. The groups RB and RC are H.

Regarding claim 19, Hwang et al discloses an organic light emitting device, i.e. a consumer product, comprising an anode, a cathode, and an organic layer, i.e. a light emitting layer, disposed between the anode and cathode ([0002], [0005], and [0258]). The light emitting layer comprises the following compound ([0252] and Page 258 – 1194):

    PNG
    media_image1.png
    315
    577
    media_image1.png
    Greyscale
.
This compound comprises the recited ligand LA of recited Formula I, i.e.

    PNG
    media_image2.png
    265
    303
    media_image2.png
    Greyscale
,
where ring A is pyridine, a 6-membered heterocyclic ring; Z1 is C; Z2 is N; and RA is tert-butyl, i.e. an alkyl group. Ring D is a phenyl, i.e. a 6-membered carbocyclic ring; X1 to X8 are C; and Y is O. The group RD represents a tri-substitution, where two (2) groups RD are methyl, i.e. alkyl groups, and the third group RD is a phenyl, i.e. a carbocyclic group. The groups RB and RC are H.
	Alternatively, the reference discloses the following compound (Page 191 – 706):

    PNG
    media_image3.png
    306
    605
    media_image3.png
    Greyscale
.
This compound comprises the recited ligand LA of recited Formula I, i.e.

    PNG
    media_image2.png
    265
    303
    media_image2.png
    Greyscale
,
where ring A is pyridine, a 6-membered heterocyclic ring; Z1 is C; Z2 is N; and RA is isobutyl, i.e. an alkyl group. Ring D is a phenyl, i.e. a 6-membered carbocyclic ring; X1 to X7 are C; X8 is N; and Y is O. The group RD represents a mono-substitution and is a phenyl group, i.e. a carbocyclic group. The groups RB and RC are H.

In light of the above, it is clear that Hwang et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2020/0287144).

The discussion with respect to Hwang et al as set forth in Paragraph 8 above is incorporated here by reference.

Regarding claim 17, Hwang et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer comprises a host such as CBP ([0293]-[0294]). CBP has the following formula (Page 348):

    PNG
    media_image7.png
    406
    519
    media_image7.png
    Greyscale
.
Thus, the reference discloses a host compound comprising a carbazole group.
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2020/0287144) as applied to claim 17 above, and in view of Ma et al (US 2010/0237334, hereafter Ma ‘334).

The discussion with respect to Hwang et al as set forth in Paragraph 12 above is incorporated here by reference.

Regarding claim 18, Hwang et al teaches all the claim limitations as set forth above. While the reference discloses that the emitter layer comprises a host material, the reference does not disclose the particular hosts recited in the present claims. 
Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene compound (Abstract and [0045] – Compound 1’), e.g.

    PNG
    media_image8.png
    162
    177
    media_image8.png
    Greyscale
.
The reference discloses that triphenylene containing benzothiophene is an excellent host material for OLEDs as well as for improved stability ([0104]).
Given that both Hwang et al and Ma ‘334 are drawn to organic light emitting device comprising host compounds in the light emitting layer, and given that Hwang et al does not explicitly prohibit other compounds in the light emitting layer, in light of the particular advantages provided by the use and control of the host compound as taught by Ma ‘334, it would therefore have been obvious to one of ordinary skill in the art to include such host compounds in the light emitting layer of the organic light emitting device disclosed by Hwang et al with a reasonable expectation of success.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al (US 2015/0236276).

Regarding claim 1, Boudreault et al discloses a compound comprising the following ligand ([0015] and [0039]):

    PNG
    media_image9.png
    270
    331
    media_image9.png
    Greyscale
,
where ring A is phenyl ([0038]); Y1 is O ([0032]); X2 and X5 to X8 are C ([0033]); R1 and R2 are H ([0025]). R3 is aryl that may be further substituted with an aryl group ([0025], [0104], and [0106]). Given that the reference discloses heteroaryl rings such as pyridine, i.e. an aromatic ring comprising a single heteroatom, it is clear that the reference contemplates aromatic or aryl rings such as phenyl ([0104]-[0105]). Accordingly, the reference discloses R3 can be a phenyl substituted with a phenyl, i.e. a biphenyl group.
From the above, the reference discloses recited ligand LA, i.e.

    PNG
    media_image2.png
    265
    303
    media_image2.png
    Greyscale
,
where rings A and D are benzene groups, i.e. 6-membered carbocyclic rings. The group RA, RB and RC are H; Y is O; X2 is nitrogen; X1 and X3 to X8 are C; and Z1 and Z2 are C. The group RD is benzene, i.e. a carbocyclic group. From the compounds exemplified in Paragraph [0051] of the reference it is clear that the ligand is coordinated to the metal Ir and forms a 5-membered chelate ring.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 7, Boudreault ‘276 teaches all the claim limitations as set forth above. From the ligand disclosed by the reference, it is clear that X2 is coordinated to the metal M.

Claims 1, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2015/0171349, hereafter Ma ‘349).

Regarding claim 1, Ma ‘349 discloses a compound with the formula ([0017]):
(LA)mIr(LB)3-m,
where m is two (2), and therefore (3-m) is one (1) ([0018]). Ligand LB has the formula (Page 57  - LB182) :

    PNG
    media_image10.png
    228
    226
    media_image10.png
    Greyscale
,
This ligand corresponds to recited Formula I for ligand LA, i.e.

    PNG
    media_image2.png
    265
    303
    media_image2.png
    Greyscale
,
where X1 to X8 are C; ring A is pyridine, i.e. 6-membered heterocyclic ring, where Z1 is C and Z2 is N; and RA is a -CD3. i.e. a combination of an C1 is alkyl and deuterium. The groups RB and RC are H; and Y is O. 
The ligand in the reference does not possess ring D substituted with RD as required by the present claims. However, the ligand is but one embodiment and attention is directed to Formula (V) of the reference ([0017]), i.e.

    PNG
    media_image11.png
    280
    210
    media_image11.png
    Greyscale
,
where RF is aryl that may be further substituted with an aryl group ([0017] and [0072]). Given that the reference discloses heteroaryl rings such as pyridine, i.e. an aromatic ring comprising a single heteroatom, it is clear that the reference contemplates aromatic or aryl rings such as phenyl ([0070]-[0072[). Accordingly, the reference discloses ring D as a phenyl, substituted with a phenyl group, i.e. recited group RD is phenyl.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 12, Ma ‘349 teaches all the claim limitations as set forth above. As discussed above, the reference discloses the ligand:

    PNG
    media_image10.png
    228
    226
    media_image10.png
    Greyscale
.
This corresponds to the recited Formula II, i.e.

    PNG
    media_image12.png
    159
    270
    media_image12.png
    Greyscale
,
where the point of attachment (POA) of pyridine is four (4), the ligation position is three (3); RB and RC are H; and the POA for the aryl ring D is 6. Thus, the reference discloses a = 1. 
In recited formula III, i.e.

    PNG
    media_image13.png
    117
    72
    media_image13.png
    Greyscale
,
RA1 is H and RA2 is CD3. Thus, the reference discloses b = 1 as recited in the present claims.
	From the disclosure of the reference, the reference discloses recited Formula:
E*-D*-,
As D1-D1-#, where E* is H and D1 is:

    PNG
    media_image14.png
    48
    106
    media_image14.png
    Greyscale
,
Thus, the reference discloses c = 9 as recited in the present claims. 
In light of the above, the reference discloses a ligand of the recited form LAa-b-c, where a is four (four), b is three (3), and d is nine (9), i.e. LA1-1-9.

Regarding claim 14, Ma ‘349 teaches all the claim limitations as set forth above. Additionally, for ligand LA the reference discloses (Page 21 – LA79):

    PNG
    media_image15.png
    240
    124
    media_image15.png
    Greyscale
,
corresponding to recited ligand LB28 of the claims.

Regarding claim 15, Ma ‘349 teaches all the claim limitations as set forth above. From the discussion above, the reference discloses compound LA1-1-9(LB28)2 of the claims, i.e.

    PNG
    media_image16.png
    172
    256
    media_image16.png
    Greyscale
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4 and 16-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-12, 14-15, and 17-20 of copending Application No. 17/574,078 (published as US PGPub 2022/0140259). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claim 1 of copending Application No. 17/574,078 recites a compound with a ligand LA identical to that recited in instant claim 1. The only difference is that claim 1 of the copending application recites additional chemical groups in the Markush group for substituents R, R’ RA, RB, RC, and RD such as germyl and selenyl not  recited in claim 1 of the instant application. Therefore, the scope of claim 1 in the copending application encompasses the scope of claim 1 in the instant application.
Furthermore, it is noted that claims 2-12, and 14-15 of the copending application recite subject matter identical to or encompassing that recited in instant claims 2-14 and 20 of the instant application.
 
Claim 17 of copending Application No. 17/574,078 recites an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode, identical to that recited in instant claim 16. Claim 17 of the copending application further recites that the organic layer comprising a  compound with a ligand LA identical to that recited in instant claim 16. The only difference is that claim 17 of the copending application recites additional chemical groups in the Markush group for substituents R, R’ RA, RB, RC, and RD such as germyl and selenyl not  recited in claim 16 of the instant application. Therefore, the scope of claim 17 in the copending application encompasses the scope of claim 16 in the instant application.
Furthermore, it is noted that claims 18 and 19 of the copending application recite subject matter identical to that recited in instant claims 17 and 18 of the instant application.

Claim 20 of copending Application No. 17/574,078 recites a consumer product comprising and organic light emitting device, where the organic light emitting device comprises an anode, a cathode, and an organic layer disposed between the anode and cathode, identical to that recited in instant claim 19. Claim 20 of the copending application further recites that the organic layer comprising a  compound with a ligand LA identical to that recited in instant claim 19. The only difference is that claim 20 of the copending application recites additional chemical groups in the Markush group for substituents R, R’ RA, RB, RC, and RD such as germyl and selenyl not  recited in claim 19 of the instant application. Therefore, the scope of claim 20 in the copending application encompasses the scope of claim 19 in the instant application.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767